DETAILED ACTION
This Office Action, based on the filing of application 15/293,246 on 13 October 2016, is filed in response to applicant’s amendment and remarks filed 14 March 2022.  Claims 1-27 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 14 March 2022 in response to the Office Action mailed 13 December 2021, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued new matter rejection in view of applicant’s amendment.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose the limitation “wherein at least one cacheline of the second cache is to be evicted from the second cache in response to occurrence of the RHWO operation and prior to retirement of any corresponding write operations to the second cache” as amended in Claim 1.   The Office maintains HECHTMAN discloses the amended feature for reasons now presented in the rejection of record to the independent claims.   The Office recognizes the special definition of an ‘eviction’ as presented in the specification (see EXAMINER’S NOTE).  The Office notes the limitation “wherein at least one cacheline of the second cache is to be evicted from the second cache in response to occurrence of the RHWO operation” does not further 

After review of the instant Office Action, the Office again recommends to the applicant to contact the Examiner to setup an interview to discuss the current application.  As noted in the Advisory Action mailed 22 July 2021, the Office recommends to the applicant that they clearly map each and every limitation of the claims to one embodiment of applicant's invention given Figs 15 and 16 and accompanied written description.  The Office further notes Claim 1 is directed to an apparatus and only positively recites the apparatus as comprising two elements:, (1) write accumulate logic circuitry, and (2) a first cache {aka Fig 15’s victim cache, which depicts the victim cache comprising the write accumulate logic circuitry}.   Applicant’s invention seems to be directed to a two-cache system with the features of the system being directed to the interaction between the caches and the input to the unclaimed cache; the Office recommends re-evaluating the apparatus claims to capture each component that comprises the apparatus.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over HECHTMAN et al (US PGPub 2015/0058567) in view of SPERBER et al (US PGPub 2003/0005234).

With respect to Claims 1, 14, and 23, HECHTMAN discloses a method/apparatus/medium comprising: 
(Fig 4, Data found at L1? 425; Section [0066] – if there is a partial hit in L1 {e.g. the write-only, cache-present bit is set}, dirty data may be written to L2) in response to a read hit write only operation (Fig 4, Store, Load, or Release Synchronization 415; Section [0060]; Section [0063] – when the write-only, cache-present bit is set, L1 is checked to see if a load event can be fully satisfied by the dirty bits present; if so, the load event is completed {read hit write-only operation}); and
merging the stored data with one or more write operations, wherein the read hit write only operation corresponds to a read operation that has a cache hit on a cacheline allocated as write only (Section [0045] – systems with write-combining caches track dirty bytes within a cache line to merge writes to different bytes of the same cache line; Fig 4, Data Found at L2? 427; Section [0067, 0069] – if the remaining data is found in L2, data is read from L2 to complete the operation), wherein a read request operation (Section [0061] – load event) is sent with a special read-hit-write-only (RHWO) operation (Section [0070] – dirty data is written to main memory in response to Fig 4, Step 425 – Data not completely found at L1 for the load instruction), wherein the read request operation from a client to the first cache is to be stalled until a read modify write (RMW) operation completes (Fig 4, Step 430 – ‘load completed at main memory’ is executed subsequent to Step 427 – ‘Data found at L2?’; Section [0070] – if the write-only cache-present bit is set and the data is partially found, the data is read from cache, rendered dirty, and written to main memory {analogous to a RMW operation}), wherein the special RHWO operation is to cause partially modified data to be written back to the first cache (Section [0065,0066] – in the event of a partial hit on L1 and the write-only cache-bit is present, dirty bytes are written to L2 and through to main memory), wherein at least one cacheline of the second cache is to be evicted from the (Section [0051] – a cache line may include an indication of a write-only, cache-present bit that when set indicates dirty data exists in the corresponding cache line; Section [0060] – At step 415, memory events such a store or load are processed in program order {thus, the RHWO operation is processed in order of any other writes}; Fig 4, Data found at L1? 425; Section [0066] – if there is a partial hit in L1 {e.g. the write-only, cache-present bit is set}, dirty data may be written to L2 {analogous to evicting data from second cache}; See EXAMINER’S NOTE below).
HECHTMAN may not explicitly disclose where in a read request operation is sent in parallel with a special Read-Hit-Write-Only (RHWO) eviction.
However, SPERBER discloses a read request operation is sent in parallel with a special Read-Hit-Write-Only (RHWO) eviction (Section [0015] – a read request is sent simultaneous to a write back eviction).
HECHTMAN and SPERBER are analogous art because they are from the same field of endeavor of caching systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of HECHTMAN and SPERBER before him or her, to modify the memory of HECHTMAN to include a write back buffer for supporting simultaneous read/write as taught by SPERBER.  A motivation for doing so would have been to remove additional wait time between a write back eviction and a read request (Section [0004]).  Therefore, it would have been obvious to combine HECHTMAN and SPERBER to obtain the invention as specified in the instant claims.

EXAMINER’S NOTE:  The traditional meaning of the word ‘eviction’ is “the act of forcing someone to leave” (dictionary.com).  IBM defines the term ‘cache eviction’ as the process of releasing blocks.  However, ¶[0013] of the instant specification states “A special eviction calls the RHWO eviction is triggered for the cacheline, where the cacheline remains in the cache but the partially modified data is written back to memory.  It is not a regular eviction since the cacheline still remains in the cache”.   As 

With respect to Claims 2 and 15, the combination of HECHTMAN and SPERBER disclose the method/apparatus of each respective parent claim.  
HECHTMAN further discloses wherein the one or more cachelines are in a partially written state or a partially modified state (Section [0066] – if there is a partial hit in L1 {e.g. the write-only, cache-present bit is set}, dirty data may be written to L2). 

With respect to Claims 3, 16, and 24, the combination of HECHTMAN and SPERBER disclose the method/apparatus/medium of each respective parent claim.  
HECHTMAN further discloses transmitting the one or more write operations from one or more logic circuitry that are to access the second cache (Section [0036] – a GPU schedules tasks, which may comprise instructions to access data stored in the memory system, for processing on compute units). 

With respect to Claims 4, 17, and 25, the combination of HECHTMAN and SPERBER disclose the method/apparatus/medium of each respective parent claim.  
HECHTMAN further discloses the read hit write only operation causing eviction of the one or more cachelines from the second cache without delay (Fig 5, Evict Data in L2 Cache to Main Memory 560; Section [0119]). 

With respect to Claims 5 and 18, the combination of HECHTMAN and SPERBER disclose the method/apparatus of each respective parent claim.  
HECHTMAN further discloses merging the stored data with the one or more write operations in lieu of transmitting the data from the one or more cachelines to memory (Section [0067-0070] – 

With respect to Claims 6 and 19, the combination of HECHTMAN and SPERBER disclose the method/apparatus of each respective parent claim.  
HECHTMAN further discloses wherein the first cache comprises a victim cache (Fig 2, L2 240; Section [0176]) and the second cache comprises a level 1 cache (Fig 2, L1 220; Section [0176]).

With respect to Claims 8 and 21, the combination of HECHTMAN and SPERBER disclose the method/apparatus of each respective parent claim.  
HECHTMAN further discloses wherein the one or more cachelines are in a partially written state or a partially modified state, wherein all bytes of the one or more cachelines are not dirty state (Section [0066] – if there is a partial hit in L1 {e.g. the write-only, cache-present bit is set}, dirty data may be written to L2). 

With respect to Claims 9 and 22, the combination of HECHTMAN and SPERBER disclose the method/apparatus of each respective parent claim. 
HECHTMAN further discloses wherein the one or more cachelines are in a partially modified state, wherein the one or more cachelines were allocated as write only (Section [0066] – if there is a partial hit in L1 {e.g. the write-only, cache-present bit is set}, dirty data may be written to L2).

With respect to Claim 10, the combination of HECHTMAN and SPERBER disclose the apparatus of claim 1.  
(Fig 1, GPU 130; Section [0035] – a GPU may comprise one or more compute units (CUs) to process data on the GPU; Fig 2 demonstrates a coupling between L2 240, L1 220a/b, and CU 210a/b). 

With respect to Claim 11, the combination of HECHTMAN and SPERBER disclose the apparatus of claim 1.  
HECHTMAN further discloses a processor, coupled to the first cache or the second cache, wherein the processor is to comprise one or more processor cores (Fig 1, GPU 130; Section [0035] – a GPU may comprise one or more compute units (CUs) to process data on the GPU; Fig 2 demonstrates a coupling between L2 240, L1 220a/b, and CU 210a/b).

With respect to Claim 12, the combination of HECHTMAN and SPERBER disclose the apparatus of claim 1.  
HECHTMAN further discloses a processor, coupled to the first cache or the second cache, wherein the processor is to comprise at least a portion of the first cache or the second cache (Fig 1, GPU 130; Section [0035] – a GPU may comprise one or more compute units (CUs) to process data on the GPU; Fig 2 demonstrates a coupling between L2 240, L1 220a/b, and CU 210a/b; Section [0176]). 

With respect to Claim 13, the combination of HECHTMAN and SPERBER disclose the apparatus of claim 1.  
HECHTMAN further discloses the first cache, and the second cache are on a single integrated circuit die (Fig 1, GPU 130; Section [0035] – a GPU may comprise one or more compute units (CUs) to process data on the GPU; Fig 2 demonstrates a coupling between L2 240, L1 220a/b, and CU 210a/b; Section [0176]). 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HECHTMAN and SPERBER as applied to Claims 1 and 14 above, and further in view of PIAZZA et al (US PGPub 2005/0219253).

With respect to Claims 7 and 20, the combination of HECHTMAN and SPERBER disclose the method/apparatus of each respective parent claim.
HECHTMAN and SPERBER may not explicitly disclose wherein the second cache comprises a render cache to store data corresponding to one or more render operations. 
However, PIAZZA discloses wherein the second cache comprises a render cache to store data corresponding to one or more render operations (Fig 1, Render Cache 24; Section [0017] – graphics engine performs pixel processing operations which reference cache lines in a render cache).
HECHTMAN, SPERBER, and PIAZZA are analogous art because they are from the same field of endeavor of caching systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of HECHTMAN, SPERBER, and PIAZZA before him or her, to modify the cache of the combination of HECHTMAN and SPERBER to include a render cache as taught by PIAZZA.  A motivation for doing so would have been to provide a cache for storage of pixel data (Section [0004]).  Therefore, it would have been obvious to combine HECHTMAN, SPERBER, and PIAZZA to obtain the invention as specified in the instant claims. 

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over HECHTMAN and SPERBER, as applied to Claim 1 above, and further in view of FOSTER et al (US Patent 5,327,570).

With respect to Claim 26, the combination of HECHTMAN and SPERBER disclose the apparatus of claim 1.
HECHTMAN and SPERBER may not explicitly disclose wherein the original data returned from the main memory is to be merged with modified data based on byte enable information to generate merged data.
However, FOSTER discloses wherein the original data returned from the main memory is to be merged with modified data based on byte enable information to generate merged data (Col 28, Lines 6-13 – RMW operations may merge data in accordance with byte information).
HECHTMAN, SPERBER, and FOSTER are analogous art because they are from the same field of endeavor of caching systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of HECHTMAN, SPERBER, and FOSTER before him or her, to modify the cache of the combination of HECHTMAN and SPERBER to include byte enable information as taught by FOSTER.  A motivation for doing so would have been to employ a map to track and support partial writes to memory (Col 17, Lines 43-47).  Therefore, it would have been obvious to combine HECHTMAN, SPERBER, and FOSTER to obtain the invention as specified in the instant claims. 

With respect to Claim 27, the combination of HECHTMAN, SPERBER, and FOSTER disclose the apparatus of claim 26.  
HECHTMAN further discloses wherein the merged data is to be written back to the first cache or the second cache (Section [0045] – dirty bytes within a cache line may be merged with writes to different bytes of the same cache line and thus be placed in the same memory as the original dirty cache line e.g. second cache).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137